Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 8-13, 15, 17-18 are allowed.  The prior art discloses a system and methods for generating physician profiles concerning prescription therapy practices (Tolle et al (2002/0165736) and a system and method for patient setup for radiotherapy treatment (Falco et al 2008/0219405). 
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 1 and 10 recites “an operation method of an electronic device for sharing health data, the method comprising: identifying, by at least one processor of the electronic device, biometric information for a user of the electronic device and security information including an identifier about a group of users accessible to the health data and expire date time for the health data based on at least one input of the user of the electronic device; storing the security information and the biometric information for the user of the electronic device; receiving, from a health data request device via a gateway proxy device, a first transmission request for health data; transmitting, to the health data request device via the gateway proxy device, a request for security ID; confirming a request for the security ID, the request for the security ID being transmitted from the health data request device to the gateway proxy device; obtaining, by a transceiver of the electronic device, a second transmission request for the health data from a health   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626